[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Date of Sentence        : January 22, 1992 Date of Application     : February 14, 1992 Date Application Filed  : February 26, 1992 Date of Decision        : January 26, 1993
Application for review of sentence imposed by the Superior Court, G.A. 1 at Stamford, Docket No. CR1-88625;
Howard Ehring, Esq., Defense Counsel, for Petitioner.
Steven Weiss, Esq., Assistant State's Attorney, for the State.
Sentence Affirmed.
BY THE DIVISION:
The petitioner, who was 39 years of age at the time of sentencing, was convicted following a plea of guilty to Larceny, 1st degree (Connecticut General Statutes 53a-122).
The plea "agreement" was a cap of 7 years with the right to argue for less. The Court imposed a sentence of 7 years.
The petitioner asks the Division to consider a "split" sentence in the range of 7 years execution suspended after 3 years which, he claims, would enable him to get his life back in order and make arrangements for restitution to the victim.
The petitioner, who had been employed as the Executive Director of the DOMUS Foundation, embezzled close to $30,000.00 from the Foundation. CT Page 2222
The petitioner states that a relapse into a gambling and a substance abuse addiction was the reason he lost his self-control and committed this crime.
His record reveals a series of larceny convictions through the decade of the 1970's. Apparently once he was in a position of trust at DOMUS, he reverted back to stealing. The theft of some $30,000.00 from the foundation (which is described as an orphanage) caused the foundation serious financial trouble necessitating a mortgage to pay its debts.
The sentencing Court was also aware that the petitioner had a new arrest for a crime which occurred while he was awaiting sentencing. In that new case the petitioner pleaded guilty to a larceny charge after he was sentenced in this case, and received a consecutive 2 year sentence.
Under all these circumstances, and applying the standards of Connecticut Practice Book Section 942, the Division finds the sentence imposed was fully appropriate.
It is affirmed.
Klaczak, J. Purtill, J. Norko, J.
Purtill, Klaczak and Norko, J.s, participated in this decision.